Title: To John Adams from John Cosens Ogden, 25 January 1793
From: Ogden, John Cosens
To: Adams, John



Sir
Portsmouth Jany 25th 1793

I transmit you a copy of a Political rarity—which a very few men were degenerate enough to send for a day dedicated to the celebration of the progress of Liberty.
You who are a Lawyer & Statesman, will make those comments in your own thoughts, which may perhaps awake a care for the liberty of the press—the honor of law, and safety of the citizen. As it came from a party, at first I intended to have requested you to have laid it on the table of the Senate, among any periodical papers, which may amuse the leisure moment of its members.
"The Managers of the Civic feast present their compliments to Mr———, Ask the favor of his company to dine, on Thursday next at the Assembly room—2 O’clock, also any friend of his, (Except) the writer of a piece in a late paper, on the situation of ecclesiastical affairs in a neighbouring state, which author cannot be  permitted to Associate with the Citizens of ———."
This immerited insult, met with general reprobation—The person to whom it was sent was not yet so degenerate, as to forfeit his liberty, honor & virtue for a dinner—but referred the writers to Paine on the rights of man—and the law writers on the liberty of the press.—The Star Chamber and Inquisition court, could not dictate a bolder assault on  law & patriotism.
I do not send it, for to draw an opinion or correspondence, but, wish to lay the progress of the plunderers & enemies, of The Church in this quarter, from time to time, before the leading Laymen of this Generation—Trusting that Providence will incline the heart of some one to step forth, and examine whether there exists any just cause for complaint—and point out a mode for redress—Such an one religion, morality & America will bless forever.
I am Sir / with unalterable esteem / Your devoted servant

John Cosens Ogden